Citation Nr: 0329600	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury with compression fractures.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims.  That order, issued in May 2003, 
vacated a Board decision dated in May 2002.  The matter 
originally came to the Board on appeal from a May 1998 rating 
action by the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2001, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is 
included in the claims folder.

In January 1998, the VA Records Management Center informed 
the RO that their center was unable to find the veteran's 
claims folder, and that a rebuilt folder was being provided.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The joint motion entered into by the parties to this matter 
was the basis for the Court order vacating the Board's May 
2002 decision.  The order also remanded the matter for 
additional action consistent with that joint motion.  The 
joint motion observed that the vacated BVA decision did not 
present sufficient reasons or bases to support its conclusion 
that the VA provided adequate notice of the information and 
evidence necessary to substantiate the veteran's claim 
pursuant to the VCAA, specifically citing to 38 U.S.C.A. 
§ 5103(a).  Further, it noted that the Board failed to 
address either a September 1996 medical record or a January 
1997 medical record when concluding that the medical evidence 
did not show that a low back condition was sustained in 
service.  Finally, the parties to the motion agreed that the 
Board should address whether the January 2000 examination was 
adequate pursuant to the VCAA, and whether another 
examination is necessary under 38 U.S.C.A. § 5103A(d).  

Based on the joint motion and the May 2003 Court order, the 
Board is compelled to conclude that additional RO action is 
required in this matter in order to fulfill the VA duty to 
notify set forth in the VCAA.  There is no letter from VA 
specifically providing notice of the information and evidence 
necessary to substantiate the veteran's claim.  The VA must 
fulfill its duty to inform the veteran, consistent with the 
VCAA.  The Board itself can not cure this procedural defect.  
Therefore, the case must be returned to the RO for VCAA 
compliance.  

With further regard to the duty to notify, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take 
appropriate action to fully notify and assist the veteran 
consistent with the VCAA and the current case law.  

It is further noted that the January 2000 VA examination for 
the low back does not include an opinion as to the etiology 
of any current low back disorder, or specifically whether it 
is at least as likely as not that any diagnosed disorder of 
the low back is related to service.  Under the circumstances, 
and considering specifically that the veteran's folder has 
been "rebuilt," the Board finds that additional action is 
warranted.  This is in part because, in cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Consistent with these principles, it would be helpful if the 
examiner who examined the veteran in January 2000 (if still 
available), or a suitable substitute, could offer an opinion 
on the issue of whether any current low back disorder is 
related to service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must arrange for the examiner who 
examined the veteran in January 2000 to again 
review the record and to review the 
examination report.  If that examiner is 
unavailable, please select another suitable 
examiner to review the claims folder and the 
examination report.  The examiner should 
offer an opinion as to whether it is at least 
as likely as not that the veteran currently 
has residuals of a low back injury in 
service.  

2.  The RO must review the claims file and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), as 
well as the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, and any other applicable legal 
precedent.

3.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 





Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




